Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 9, 13, and 20 have been amended, claim 16 have been cancelled and claim 21 have been added. Claims 1-15, and 17-21 are in pending status. 
Response to Arguments
3.	Applicant's arguments filed on 1/21/21 have been fully considered but they are not persuasive. Applicant argued that, Burkart does not describe the implementation of the hybrid controller and cannot be seen to disclose or to suggest "a linear quadratic regulator (LQR) configured to generate control acceleration commands and implement the commands via actuators to control wind turbine speed and wind turbine power regulation," as claimed.
	Examiner does not agree with the above argument. Burkart disclose that where a
hierarchical structure for wind turbine control was proposed, consisting mainly of the turbine control and a higher level of supervisory control, which includes the monitoring of the system and determines the appropriate control mode. In this work, we propose a modeling framework based on hybrid automata to capture the interaction between continuous dynamics and discrete transitions forced by the power optimization and power limitation mode of operation. Moreover,
a hybrid control scheme, as part of the supervisory control level is designed so as to couple the individual controllers of each region (Page. 5486, Ln. 2-13). Here the hybrid controller is design to control the wind turbine. The power optimization and power limitation mode includes the power regulation including the control of rotor speed of the turbine.
at predetermined real-time sampling intervals based on current operating point values for the wind turbine," as claimed.
	The above argument is persuasive and hence due to amendment to the claim a new art Trung-Kien (NPL: LQR Control for a Multi-MW Wind Turbine; World Academy of Science, Engineering and Technology 62 2012) is added with the current art rejection to support the amended limitation.
Remarks
Examiner suggest to amend the independent claim to include the formula of control acceleration commands as per Para. [0021] of the current case specification in order to expedite the prosecution.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 9-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyu (State Dependent Riccati Equation Based Rotor-Side Converter Control for
Doubly Fed Wind Generator; Received April 3, 2018, accepted May 15, 2018, date of publication May 22, 2018, date of current version June 19, 2018) in view of Burkart (Nonlinear Control of Wind Turbines: An Approach Based on Switched Linear Systems and Feedback Linearization: 2011 50th IEEE Conference on Decision and Control and
European Control Conference (CDC-ECC) Orlando, FL, USA, December 12-15, 2011), and further in view of Trung-Kien (NPL: LQR Control for a Multi-MW Wind Turbine; World Academy of Science, Engineering and Technology 62 2012).
5.	Regarding claim 1, Boyu teaches A system for wind turbine control, the system comprising: state dependent quadratic regulator (SDQR) control unit including a processor unit and a memory unit, the memory unit containing executable instructions (e.g., In this paper, a state feedback controller based on the SDRE technique is proposed to enhance the dynamic performance of DFIG based wind turbine. The SDRE technique can fully capture the nonlinearities of the studied system through extended linearization. To directly apply the SDRE method, the controllability and stabilizability of the extended linearized system are guaranteed by applying the ISS theory. The SDRE technique is applied as an auxiliary control to automatically provide guidance and optimize the control parameters, and better transient behavior is achieved) (SDRE is a state dependent Riccati equation which is interpreted as SDQR. The controller includes the memory and processor including the executable instruction) (Page. 27854).
	Boyu does not specifically teach a linear quadratic regulator (LQR) configured to generate control acceleration commands and implement the commands via actuators to control wind turbine speed and wind turbine power regulation;
	an actuator dynamic model configured to compute a gain value for the LQR at predetermined sampling intervals;
	and a wind turbine model to augment the actuator dynamic model.  
  2) Compute a set of gains Ki for each linearized system by applying the LQR approach. 3) Interpolate the obtained sets of gains so as to achieve continuous control ([18]) (Sub section A. Gain Scheduled LQR, Page. 5488) and implement the commands via actuators to control wind turbine speed and wind turbine power regulation (e.g., where a hierarchical structure for wind turbine control was proposed, consisting mainly of the turbine control and a higher level of supervisory control, which includes the monitoring of the system and determines the appropriate control mode. In this work, we propose a modeling framework based on hybrid automata to capture the interaction between continuous dynamics and discrete transitions forced by the power optimization and power limitation mode of operation. Moreover, a hybrid control scheme, as part of the supervisory control level is designed so as to couple the individual controllers of each region (Page. 5486, Ln. 2-13).  2) Compute a set of gains Ki for each linearized system by applying the LQR approach. 3) Interpolate the obtained sets of gains so as to achieve continuous control ([18]) (Sub section A. Gain Scheduled LQR, Page. 5488)
an actuator dynamic model configured to compute a gain value for the LQR at predetermined sampling intervals  (e.g., 2) Compute a set of gains Ki for each linearized system by applying the LQR approach. 3) Interpolate the obtained sets of gains so as to achieve continuous control ([18])) (Page: 5487);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Boyu and Burkart before him/her, to modify the teachings of Boyu to include the teachings of Burkart with the motivation to achieve the desired control objectives (Burkart: Page. 5488).
The combination of Boyu and Burkart does not specifically teach compute a gain value for the LQR at predetermined real-time sampling intervals based on current operating point values for the wind turbine.
Trung- kien teaches compute a gain value for the LQR at predetermined real-time sampling intervals based on current operating point values for the wind turbine (e.g., C.LQR design: With the operating points determined, a set of controllers can be synthesized by applying LQR for augmented model presented in (19), with a quadratic cost function for the regulation problem at an operating point is defined as J d xTQ(v )d x d uT R(v )d u dt
Where Q(v0) and R(v0) are nonnegative and symmetric matrices of weights. The control law optimizing the above criterion J is a state feedback law with an optimal gain matrix K(v0) determined by solving an LQR problem. In the implementation, the intermediate controllers are  been designed for specific operating points) (Page. 673, Section C, also refer to the Abstract)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Boyu, Burkart, and Trung-Kien before him/her, to modify the combined teachings of Boyu, and Burkart to include the teachings of Trung-Kien with the motivation to in order to regulate the rotor speed and generator torque/power at rated values (Trung-Kien: Page 673),
6.	Regarding claim 2, the combination of Boyu, Burkart, and Trung-Kien teaches the system of claim 1 wherein Burkart further teaches the actuator dynamic model configured to model pitch and torque actuators of the wind turbine (e.g., C. Overall Model Combining the models for the wind and turbine dynamics, described in the previous subsections, and augmenting the system with first order models for the actuator dynamics (time constants   , T ), leads to the seventh order nonlinear system (3). Let x˙ = f(x) + G1u + G2e denote the above described system, with x = [!r !g     Tg w1 w2]T . The control input u = [ r Tg,r]T comprises of the reference values for the pitch angle and the generator torque) (Page. 5486).  
7.	Regarding claim 3, the combination of Boyu, Burkart, and Trung-Kien teaches the system of claim 1 wherein Burkart further teaches the actuator dynamic model configured to apply a discrete-time algebraic Riccati equation linear quadratic regulator to compute the gain value in real- time (Refer to Subsection A Gain Scheduled LQR, where Pi is the solution to the continuous algebraic Riccati equation) (Page: 5488, sub section: A. Gain scheduled LQR).  
8.	Regarding claim 4, the combination of Boyu, Burkart, and Trung-Kien teaches the system of claim 1 wherein Burkart further teaches the LQR configured to regulate the wind turbine speed and the wind turbine power in a range around certain levels or at set-points 
9.	Regarding claim 9-12, Claims 6-10 recites a method that implement the system of claims 1-4, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-4 also applies to claims 9-12.
10.	Regarding claim 17, the combination of Boyu, Burkart, and Trung-Kien teaches the method of claim 9 wherein Burkart further teaches including tuning parameters of the LQR by performing one of an implicit model following approach and a simulation-based approach (e.g., V. SIMULATION RESULTS: Simulations have been used to investigate and compare the performance of the derived controllers. Fig. 6 shows the response of the system from low to high wind speeds. It can be seen that the references trajectories for speed and power are tracked according to the objectives defined in Section III. It should be noted that the pitch angle actuator remains within the limits (±10 deg s ) over the entire simulation interval. Similarly, although no saturation is used, all states remain within their constraint set. Fig. 7 gives insight for the case where the controllers operates in RI mode. Both controllers stabilize the speed according to the mean wind speed (Fig. 7(a)). It is obvious that feedback linearization exhibits superior performance compared to gain scheduled LQR when considering only speed. Stabilizing the speed, however, ensures implicitly that the reference power curve is also tracked) (Page. 5489, Section V. Simulation Results).  
Regarding claim 18, the combination of Boyu, Burkart, and Trung-Kien teaches the method of claim 17 wherein Burkart further teaches the implicit model following approach including: selecting a desired closed-loop dynamic model; and tuning the LQR to achieve the prescribed closed-loop dynamics (e.g., A feedback controller vi(t) = −Ki i(t), based on the LQR analysis of the previous subsection, can be then designed so as to achieve the desired control objectives. Since the zero dynamics ni do not depend on the input, one should prove stability in order the feedback controller to lead in a stable closed loop system) (Page. 5488, Section B. Feedback linearization).  
12.	Regarding claim 19, the combination of Boyu, Burkart, and Trung-Kien teaches the method of claim 17 wherein Burkart further teaches the simulation-based approach including tuning the LQR using closed-loop simulations and performance evaluations (e.g., A feedback controller vi(t) = −Ki i(t), based on the LQR analysis of the previous subsection, can be then designed so as to achieve the desired control objectives. Since the zero dynamics  ni do not depend on the input, one should prove stability in order the feedback controller to lead in a stable closed loop system) 9Page. 5488, Section B. Feedback linearization), the simulations and evaluations based on sensitivities and trial and error (e.g., V. SIMULATION RESULTS Simulations have been used to investigate and compare the performance of the derived controllers. Fig. 6 shows the response of the system from low to high wind speeds. It can be seen that the references trajectories for speed and power are tracked according to the objectives defined in Section III. It should be noted that the pitch angle actuator remains within the limits (±10 deg s) over the entire simulation interval. Similarly, although no saturation is used, all states remain within their constraint set. Fig. 7 gives insight for the case where the controllers operates in RI mode. Both controllers stabilize the speed according to the mean wind speed (Fig. 7(a)). It .  
13.	Claims 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyu in view of Burkart, firther in view of Trung-Kien, and further in view of Soliman (Multiple Model MIMO Predictive Control for Variable Speed Variable Pitch Wind Turbines, 2010 American Control Conference Marriott Waterfront, Baltimore, MD, USA, June 30-July 02, 2010).
14.	Regarding claim 5, the combination of Boyu, Burkart, and Trung-Kien teaches the system of claim 1 wherein Burkart further teaches including, the wind turbine model including an analytical linearization model (Refer to Sub Section B. Feedback linearization, Page. 5488).
	The combination of Boyu, Burkart, and Trung-Kien does not specifically teach and at least one precomputed linear model.
Soliman teaches and at least one precomputed linear model (e.g., B. Multiple Model Predictive Control (MMPC) for variable speed variable pitch WECSs The use of linear model predictive control with a nonlinear plant, such as the one considered in Section II, in which the operating point is continuously changing can lead to degradation in the closed loop performance [13]. There has been extensive research effort to extend the applicability of MPC to non-linear systems [17]. One of the most straight forward approaches is to use MMPC [18]. In the MMPC approach, the whole operating region is divided into 𝑀 subregions with 𝑀 linearized models that adequately represent the local system dynamics within each sub-region. A linear MPC controller based on each model is designed. Finally, a criterion by which the control system switches one controller to another as operating conditions change is defined) (Page. 2780).

15.	Regarding claim 6, the combination of Boyu, Burkart, Trung-Kien, and Soliman teaches the system of claim 5 wherein Soliman further teaches including the precomputed linear model selected from a model bank of precomputed linear models, the selection based on a real-time scheduling operation (e.g., The proposed WECS control strategy MMPC is shown Fig. 4. The main components of the MMPC controller are the prediction model bank, the optimization problem and the state estimator [13], [16]. Details of these selections for the case of variable speed variable pitch WECS are given below) (Page. 2780-2781).  
16.	Regarding claim 7, the combination of Boyu, Burkart, Trung-Kien, and Soliman teaches the system of claim 6 wherein Burkart further teaches  the scheduling operation based on an estimate of disturbance parameters influencing the wind turbine at about the time of scheduling  (e.g., II. MATHEMATICAL MODELING A. Wind model Although wind provides the energy that drives the wind turbine, due to its intermittent nature it also acts as a disturbance. Hence the effective wind v = vm + vs can be thought of as a superposition of the mean wind speed vm, which could be either constant or time varying as a result of a sophisticated forecasting method, and a stochastic component vs. Following [20], [3], the stochastic part vs can be considered as the point wind after a second order filter, which models the effect of the disc-shaped area swept 
17.	Regarding claim 13-15, as to claim 13-15, applicant is directed to the citation for claim 5-7 above. 
18.	Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyu in view of Burkart, Trung-Kien, further in view of Soliman, and further in view of Karpman (US PG Pub: 2015/0369136).
19.	Regarding claim 8, the combination of Boyu, Burkart, Trung-Kien,, and Soliman teaches the system of claim 5 but does not specifically teach including the analytical linearization model computed using an online linearization operation in real-time at time intervals during operation of the [wind] turbine, the online linearization based on the current operating point values for the [wind] turbine present at about the time of linearization..
Karpman teaches including the analytical linearization model computed using an online linearization operation in real-time at time intervals during operation of the [wind] turbine, the online linearization based on the current operating point values for the [wind] turbine present at about the time of linearization. (e.g., CAM on-line linearization and gain calculation 441 involves a process of determining gain parameters for the estimate state module 440 at every time step for the CAM object 230. As further detailed in the method of employing CAM on-line linearization and gain calculation 441 of FIG. 8, the estimate state module 440 receives input vectors, the vectors being processed to determine the estimator gain. For example, the input 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Boyu, Burkart, Trung-Kien,, Soliman and Karpman before him/her, to modify the combined teachings of Boyu, Burkart, Trung-Kien,, and Soliman to include the online linearization teachings of Karpman with the motivation to overcome the computational inefficiencies of prior EPOS models (Karpman: Para: [0008]).
20.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 8 above. 
21.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyu in view of Burkart, Trung-Kien, further in view of Soliman, and further in view of Jason (Control of Wind Turbines: Past, Present, and Future, 2009 American Control Conference Hyatt Regency Riverfront, St. Louis, MO, USA June 10-12, 2009).
22.	Regarding claim 20, Claim 20 recites a system similar to the system of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 20.
	The combination of Boyu, Burkart, Trung-Kien, does not specifically teach a wind turbine including at least one pitch actuator, a torque actuator, and a control system, the control system in communication with the at least one pitch actuator and the torque actuator.
two different controllers for the generator and pitch control loops; if the pitch commands are identical and based only on the high speed shaft velocity, then this configuration comprises two SISO controllers operating independently of each other as in Fig. 2 (a)) (Page. 2097, Fig. 1, and 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Boyu, Burkart, Trung-Kien,, Soliman and Jason before him/her, to modify the combined teachings of Boyu, Burkart, Trung-Kien, and Soliman to include the teachings of Jason with the motivation to provide an overview of linear controller objectives and designs utilizing deterministic approaches applied to blade pitch and torque control (Jason: Page. 2096).
21.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boyu in view of Burkart, further in view of Trung-Kien, and further in view of Edward (IEEE: A Robust Adaptive Control Scheme for Under-Actuated Non-Linear Systems, 2018).
4.	Regarding claim 21, the combination of Boyu, Burkart, and Trung-Kien teaches the system of claim 1 but does not specifically teach wherein the control acceleration commands are calculated using the LQR gain value calculated by solving an algebraic Riccati equation for sampling time periods.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Boyu, Burkart, Trung-Kien and Edward before him/her, to modify the combined teachings of Boyu, Burkart, and Trung-Kien to include the teachings of Edward with the motivation to provide an effective and simple control structure for uncertain, underactuated, non-linear plants based on existing, well known
control techniques (Edward: Page. 4, Section V. Conclusions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barlas (NPL: Model predictive control for wind turbines with distributed active flaps: incorporating inflow signals and actuator constraints, Published online 17 November 2011 in Wiley Online Library (wileyonlinelibrary.com). DOI: 10.1002/we.503) disclose the implementation of system identification and controller design techniques using model predictivecontrol (MPC) for wind turbines with distributed active flaps for load control.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           
  	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116